Title: To Alexander Hamilton from John J. U. Rivardi, 25 July 1799
From: Rivardi, John J. U.
To: Hamilton, Alexander


Sir,
Niagara [New York] July 25th 1799

I had the honor of receiving last Evening your letter of the 25th. Ulto. which claims my warmest acknowledgments not only for the attention paid to my different requests, but also for the very delicate Manner in which you Notice an expression of my letter of the 21st. of March. The impropriety of it Struck me after the Post was gone. I Shall not endeavour to apologize for it by any other way than by confessing that it was the momentary effect of the impatience & disgust created on a mind debilitated by Sickness & Soured by circumstances. Permit me to assure you Sir, that my conduct will convince you that I am as anxious as any Officer in the Army to discharge in their fullest extent the duties of my Station.
Receive also my Sincere thanks for your explanation of the expressions contained in the Secretary’s report—it is perfectly Satisfactory & I have to lament that I wrote with perhaps Too much heat on the Subject.
I am perfectly of your opinion that a Separation between the Engineering & Artillery branches would be necessary to the perfection of each. The Officers belonging to the former ought of course to be well acquainted with both—but their number need not be large. The Officers belonging to the latter may render great Services to their country & Justice to their comissions without being Skilled in the former. The Mode of forming Brigades of Engineers as adopted by the Brittish Seems to me to be a very good one.
As you will See on the ground the difference between the English & French exercise of Field pieces, I Shall Say Nothing concerning the facility with which the latter is performed—only I beg to observe that the first Mates being within the wheels in the Brittish method they are always maimed if the piece is dismounted by a Shot or if it bursts. They are also frequently in the way of the guner who directs the piece & who ought to See not only before him but to his right & left—The dragrope requires a great Space of ground—four pieces with Slings can be manœuvered where two would hardly find room if they had to be moved by dragropes.
A Single Ball in the latter Method may also Sweep away the half of the men when marching & the whole when dressed in parade. Encouraged by your condescension in receiving my observations I shall beg leave to remark that too little has been done in the Artillery establishment for Sappers & Miners—Separate companies of which were deemed the best plan both in Germany & in France. It is a Service which requires much Knowledge on the part of the Officers & great practice on that of the men—who generally are better paid than any other Kind of Troops—in Austria they are educated from their infancy in Military School & are anexed but never incorporated with the Artillery. I do not Know if it would not be advisable also to have a proportion of bombardiers—in fact the division of the branches always brings nearer to perfection than attempts to encompass the whole.
I Shall in consequence of your instructions Call imediately Lieutt. Visher with his garrison & Military Stores leaving enough of the latter to make the Small detachment which will be left behind Comfortable. I return you, Sir, my warmest thanks for the arrangements which you have made for a Court of Inquiry. The Officers being Selected by you—there is no possibility of the choice Not being perfectly Satisfactory. I regret the departure of Doctor Coffin who was my most important Evidence, however I hope to have a Sufficient number of others.
You will have received Since plans of the river Miamy &a. I hope they will prove Satisfactory. I Shall endeavour after the Court is over to procure of the Brittish Engineers a Correct Map of the lakes & if I Succeed I may perhaps transmit Copies before Winter. I must only request to have Some large Velum Paper forwarded as well as brushes & a box of Reeves’s Colours. Mine are exhausted indeed for the last plans which I sent you I had to borrow those Articles which can not be procured here, of Captain Pilkington. I conceive also that there is little Necessity of keeping a Garrison at Mackinac. That Post is out of the reach of assistance in case of a War & its chief object which was to Secure the Indian Trade is done away Since the Brittish have formed an Establishment at St. Joseph where by dint of large presents they attract the furr traders the more easily as we do not enter in competition with them. Doctor Coffin will before the arrival of this letter be at New York. Our Sick are visited regularly by the Surgeons of the Brittish Garrison. pleasing as this act of Kindness is To me, I wish Sincerely that it may not be put to Too long a Trial. it was well understood at Doctor Coffin’s departure that if any charges were made they would fall on him. With regard To The procuring wood &a. by rotation I beg leave To State that there are few Posts labouring under greater disadvantages. We procure Wood from a greater distance than five miles. The Season for Cutting is Short considering the length of the Winter & the impracticability of the roads in the Spring & fall it becomes therefore Necessary To Station a Party of four or five men who by the Small allowance of five dollars extra are in my opinion paid little enough for their labour, the wearing off of their clothes & the torture arising from the Musketoes. I procured Several thousands of Pickets which will not cost Sixty dollars To The U. States. In fact I hope that when men are indispensably & constantly employed in works which they did not contemplate when they enlisted, that Small allowance will not be refused. I have the pleasure To inform you that the whole Fort is fraised new. I am Now making new Platforms where they were wanted. I Must further observe that at West Point Norfolk, Baltimore Detroit &c. wood is bought or procured by contract—here no contract can be made. Before I finish this letter I Shall State concerning Mr. Hodgdon that he had forwarded To me in the same letter two Invoices of the Same Tenor. I Supposed that it was a Mistake & that An other Invoice was left behind. I was confirmed in that opinion when I received two Tierces More than expressed in the Invoice & as they were without direction I had them opened & an Inventory forwarded. Finally I had letters which explained the business & Law that we had received all what was destined To This Post & Some Articles above which it Seems ought to have been directed To Oswego where I imediately dispatched them. It is a fact however that no Hogshead contained what was mentioned in the Invoices—but it is merely want of attention in those who packed up the clothing which otherwise arrived in very good condition. We issued yesterday the last infantry Coat.
I have the honor To be with most respectfull consideration   Sir   Your Most Obedient & Very humble Servant
J J U. RivardiMajr. 1st Regt. A & E.
Major General Ar. Hamilton

P. S. Captain Thompson who begs To be gratefully & respectfully remembered will set off in order To fetch his family as Soon as Lieutenant Visher arrives. I shall endeavour To engage here a Vessel To Send To Oswego—otherwise the Military Stores could not come on as boats there are very Scarce. Enoch Humphrey is here yet. I persuaded him To Stay as he will be an usefull evidence To me—besides that motive I am in hopes his nomination as Cadet will arrive Soon—he will be a most usefull person here as he can act as quarter Master. I am very happy To hear that there is a prospect of Some emoluments being granted To The persons acting in that capacity.
